Citation Nr: 1208841	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to nonservice-connected death pension benefits for the period from May 2004 to June 2006.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

Service records in the claims file show that the Veteran had periods of service from February 1945 to July 1946, and from December 1947 to December 1951.  He reportedly died in March 1991.  The appellant is claiming nonservice-connected pension benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the appellant's claim in a May 2006 decision, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in September 2007, vacating the Board decision and remanding the claim.  This portion of the original appeal that remains on appeal was remanded in February 2008, April 2009, April 2010, and February 2011 for further development.


FINDINGS OF FACT

1.  The Veteran and the appellant were reportedly married in November 1985.

2.  The Veteran reportedly died in March 1991.

3.  The appellant remarried in November 1993.

4.  The appellant's husband died in May 2004.


CONCLUSION OF LAW

The criteria to establish the appellant as the Veteran's surviving spouse for purpose of death benefits administered by VA are not met.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant is seeking non-service connected death pension benefits as the surviving spouse of a qualifying veteran.

The indications of record are unequivocal, and there is no controversy in this case, as to the essential facts in this case.  The appellant does not contend otherwise.  The Veteran and the appellant were reportedly married in November 1985.  The Veteran reportedly died in March 1991.  The appellant remarried in November 1993 and remained married until her husband died in May 2004.

The term 'surviving spouse' means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried (except as provided in § 3.55), or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.

38 C.F.R. § 3.55 provides for reinstatement of benefits eligibility based upon terminated marital relationships.  38 C.F.R. § 3.55(a)(2) provides that the remarriage of a surviving spouse which is terminated by death or divorce prior to November 1, 1990, shall not bar the furnishing of benefits to such surviving spouse.  However, in the present case, the appellant's marriage following the death of the Veteran did not terminate prior to November 1, 1990.  It terminated in May 2004.  Therefore, her situation does not fall within the provisions of 38 CF.R. § 3.55(a)(2).

While 38 C.F.R. § 3.55(a)(3) and 38 C.F.R. § 3.55(a)(4) provide for reinstatement of DIC (Dependency and Indemnity Compensation), medical care, educational assistance, and housing loan benefits for surviving spouses following the dissolution of a remarriage, reinstatement of death pension benefits is not included.  Therefore, the particular benefit the appellant seeks cannot be granted under either 38 C.F.R. § 3.55(a)(3) or 3.55(a)(4).

The Board also observes that there is no suggestion or contention that the appellant's November 1993 marriage was void or annulled before terminating with her husband's death in May 2004.

Therefore, as the record shows that the appellant remarried after the Veteran's death, and that her marriage did not terminate prior to November 1, 1990, she is not eligible for entitlement to death pension benefits.

The Board notes that development has previously been directed to determine details of the appellant's income during the period remaining on appeal.  During the processing of the remand, the RO's readjudication of this issue directed attention to a problem concerning the legal criteria for the benefit sought by the appellant in this case.  Specifically, the fact that the 38 CF.R. § 3.55 does not provide for reimbursement of death pension after termination of a remarriage.  Unlike for DIC, Congress did not provide for reinstatement of death pension eligibility upon termination of a remarriage.  See 38 U.S.C.A. § 101(3).

While the Board sympathizes with the appellant's contentions, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board is unable to find a legal basis for entitlement to death pension benefits.

Veterans Claims Assistance Act of 2000

In conclusion, the Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  The law is dispositive in the instant claim.

The record further shows that there is no additional pertinent evidence which has been identified by the appellant.  Accordingly, any assistance requirement has also been met.

With respect to the above issue, further discussion of VCAA compliance is not necessary because the outcome of the appeal depends on application of law to facts which are not in dispute.  In sum, as the law is dispositive with respect to the issue on appeal, the VCAA is not applicable.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


